

ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (“Agreement”), is made effective as of April 3,
2014, by and between DIVERSICARE ROSE TERRACE, LLC, a Delaware limited liability
company (“Seller”), and ROSE TERRACE ACQ., LLC, a West Virginia limited
liability company (“Buyer”).
A.    Seller owns and operates a certain skilled nursing facility located at 30
Hidden Brook Way, Culloden, West Virginia 25510, known as “Rose Terrace Health
and Rehabilitation Center” (the “Facility”).
B. Seller, as Lessee, currently leases the Real Estate (as defined below) on
which the Facility is located from Milton Holdings, LLC, a West Virginia limited
liability company, as Lessor, pursuant to a Lease Agreement (With Option to
Purchase) dated as of July 14, 2010, as amended ( the “Lease”). Seller has
elected to exercise its option under the Lease (the “Option”) to purchase the
Real Estate and the furniture, fixtures and equipment installed thereon by
Lessor and used in connection with the Facility.
C.    Seller desires to sell and transfer the assets of the Facility including
all rights in the Real Estate (as defined below) and Buyer desires to purchase
the same from Seller subject to the terms and conditions of this Agreement.
In consideration of the mutual covenants contained in this Agreement and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties intending to be legally bound hereby agree as
follows:
ARTICLE 1. PURCHASE AND SALE
1.1.    Purchase and Sale. Seller agrees at Closing (as defined herein), to
sell, transfer, assign, convey and deliver to Buyer, and Buyer agrees to
purchase, acquire and accept from Seller all right, title and interest in and to
certain assets of Seller related to the Facility (collectively, the “Assets”),
as set forth below, but expressly excluding the “Excluded Assets” (as defined in
Section 1.2 below):
(1)    All right, title and interest, in and to all of the land and real estate
owned by Seller and used in connection with the Facility as described on Exhibit
1.1(1) attached hereto and in and to all structures, improvements, fixed assets
and fixtures including fixed machinery and fixed equipment situated thereon or
forming a part thereof (collectively, the “Real Estate”), together with all
appurtenances, easements and rights-of-way related thereto;
(2)    All tangible personal property, medical and other equipment, machinery,
data processing and computer hardware and software, furniture, furnishings,
appliances, vehicles and

    

--------------------------------------------------------------------------------



other tangible personal property and located at the Facility (collectively, the
“Equipment and Furnishings”);
(3)    All inventory of goods and supplies used or maintained in connection with
the Facility including food, cleaning materials, disposables, linens,
consumables, office supplies, and medical supplies (collectively, the
“Inventory”);
(4)    All personnel, resident/occupant and other records related to the
Facility (including hard, electronic and microfiche copies) and all manuals,
books and records used in operating the Facility including, without limitation,
personnel policies and files and manuals, accounting records, and computer
files;
(5)    To the extent transferable, all licenses, permits, registrations,
certificates, accreditations and approvals necessary to operate the Facility;
(6)    All plans and surveys, including “as-built” plans, those relating to
utilities, easements and roads, and plats, specifications, engineers’ drawings,
architectural renderings and similar items in Seller’s possession;
(7)    All goodwill and, to the extent assignable by Seller, all warranties
(express or implied) and rights and claims related to the Assets or the
operation of the Facility, including the “Rose Terrace” name;
(8)    All resident escrows, deposits and any prepaid rent or any other fees
paid by Facility residents related to the Facility (the “Deposits”), as set
forth on Exhibit 1.1(8) attached hereto;
(9)    The Assumed Contracts, as defined in Section 3.9, and as set forth on
Exhibit 3.9 attached hereto;
(10)    Seller’s Medicare provider number; and
(11)    All interests in the admissions agreements with residents of the
Facilities (“Admission Agreement”).
1.2.    Excluded Assets. Seller is not selling and Buyer is not purchasing or
assuming obligations with respect to the following (collectively, the “Excluded
Assets”):
(1)    Seller’s corporate and fiscal records and other records that Seller is
required by law to retain in its possession and that are not included in Section
1.1(4) above;

2

--------------------------------------------------------------------------------



(2)    All accounts not included in Section 1.1(8) above, notes and other
receivables;
(3)    All cash, cash equivalents, cash deposits and escrows, bank accounts,
money market accounts, other accounts, certificates of deposit and other
investments of Seller other than the Facility’s petty cash;
(4)    Seller’s provider agreements with Medicaid or any other state
governmental payor program and any corresponding provider numbers;
(5)    All Contracts not included in the Assumed Contracts;
(6)    Any items that are used by Seller’s parent company and its affiliates
generally, such as enterprise-wide trademarks, software and manuals;
(7)    Any rights in or to the use of the name “Diversicare” or any derivative
thereof, except as set forth in Section 10.6 below; and
(8)    Any other items listed on Exhibit 1.2 attached hereto.
1.3.    Assumed Contracts and Liabilities.
(1)    At Closing, Buyer will assume and agree to pay or perform, as the case
may be, those obligations of Seller (i) arising from or relating to the Assumed
Contracts (as defined in Section 3.9 below) after Closing and (ii) arising from
all accrued vacation and paid time off (vested and unvested) for Employees (as
defined in Section 3.13) who are hired by Buyer or Buyer’s agent at Closing
(herein, the “Employee Obligations”) (items (i) and (ii) are collectively, the
“Assumed Liabilities”).
(2)    Except for the Assumed Liabilities, Buyer shall not assume, and shall not
be liable for, any debt, liability or obligation of Seller of any type or
description whatsoever, whether related or unrelated to the Assets, the Facility
or the transactions contemplated within this Agreement and Seller shall remain
liable and responsible for the payment or performance, as the case may be, of
all such debts, liabilities and obligations.
ARTICLE 2.     PURCHASE PRICE; ALLOCATIONS;
ACCOUNTS RECEIVABLE AND RESIDENT FUNDS
2.1.    Purchase Price. The purchase price payable by Buyer to Seller for the
Assets shall be Sixteen Million Five Hundred Thousand and No/100 Dollars
($16,500,000.00) (the “Purchase Price”). The Purchase Price, plus or minus
credits and prorations as set forth in this Agreement or the Operations Transfer
Agreement (as defined in Section 7.4 below), shall be payable at Closing

3

--------------------------------------------------------------------------------



by wire transfer to an account designated by Seller of immediately available,
same day funds. For purposes of determining the credit given to Buyer at Closing
for assuming the Employee Obligations, the vested portion of accrued paid time
off and related taxes shall be valued at 100% of the amount accrued by Seller in
its payroll records, consistent with past practices, and the unvested portion of
accrued paid time off and related taxes shall be valued at 50% of such amount.
2.2.    Apportionable Income and Expenses. All income and expense attributable
to the operation of the Facility (measured on an accrual basis) through 11:59
p.m. on the day preceding the Closing Date shall be for the account of Seller.
Thereafter, such income and expense shall be for the account of Buyer. All
apportionable items of operating income and expense applicable to any periods
commencing before Closing and continuing after Closing shall be prorated between
Seller and, to the extent they are included within the Assumed Liabilities,
Buyer. Apportionable operating income and expenses shall include, but shall not
be limited to, such items as prepaid income, power and utility charges, personal
property taxes, real estate taxes and rents.
If final prorations cannot be made at Closing for any item being prorated under
this Section 2.2, Buyer and Seller agree to allocate such items on a fair and
equitable basis as soon as invoices or bills are available and applicable
reconciliation have been completed, with final adjustment to be made as soon as
reasonably possible after the Closing (but in no event later than ninety (90)
days after the Closing, except that adjustments arising from any tax protest
shall not be subject to such ninety (90) day limitation, but shall be made as
soon as reasonably possible), to the effect that income and expenses are
received and paid by the parties on an accrual basis with respect to their
period of ownership. Payments in connection with the final adjustment shall be
due no later than ninety (90) days after the Closing, except that adjustments
arising from any tax protest shall not be subject to such 90-day limitation, but
shall be made as soon as reasonably possible. Seller shall have reasonable
access to, and the right to inspect and audit, Buyer’s books to confirm the
final prorations for a period of one (1) year after the Closing. To the extent
invoices or bills for the current real estate tax year are not yet issued, the
parties shall prorate such taxes on the basis of the most recent tax year and
will adjust such proration within five (5) business days after Seller or Buyer
receive the real estate tax invoice for the current tax year.
2.3.    Allocation of Purchase Price. The Purchase Price shall be allocated
among the Assets in the manner set forth in Exhibit 2.3 attached hereto (the
“Allocation”). The parties to this Agreement agree that the Allocation shall be
used by them for all purposes including tax, reimbursement and other purposes.
Each party to this Agreement agrees that it will report the transaction
completed pursuant to this Agreement in accordance with the Allocation,
including any report made under Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and that no party will take a position
inconsistent with the Allocation except with the prior written consent of the
other parties hereto.

4

--------------------------------------------------------------------------------



2.4.    Accounts Receivable.
(1)    Seller is not selling, and shall retain all right, title and interest in
and to all unpaid accounts receivable with respect to the Facility which relate
to the period prior to the Closing Date, including, but not limited to, any
accounts receivable arising from rate adjustments which relate to the period
prior to the Closing Date even if such adjustments occur after the Closing Date
(“Seller’s A/R”). Buyer (i) shall not interfere with any of Seller’s rights with
respect to the Seller’s A/R, including but not limited to, the right to collect
the same and to enforce any and all of Seller’s rights with respect to Seller’s
A/R; provided the Seller shall not initiate any litigation for collections
against parties who continue to be residents of the Facility after Closing
without Buyer’s consent, and (ii) agrees that if it receives any proceeds with
respect to the Seller’s A/R, Buyer will hold such proceeds in trust for Seller
and shall promptly turn over those proceeds to Seller without demand, in the
form received.
(2)    Within ten (10) business days following the Closing Date, Seller shall
provide Buyer with a schedule setting forth by patient its outstanding accounts
receivable with respect to the Facility as of the Closing Date.
(3)    In furtherance and not in limitation of the requirements set forth in
Section 2.4, payments received by Buyer from and after the Closing Date from
third party payors, including but not limited to Medicare, Medicaid, managed
care and health insurance, shall be handled as follows:
(a)    If such payments specifically indicate on the accompanying remittance
advice, or the parties otherwise agree, that they relate to the period prior to
the Closing Date, the payments (if received by Buyer) shall be forwarded to
Seller by Buyer, along with the applicable remittance advice, promptly, but in
no event more than five (5) business days, after receipt thereof;
(b)    If such payments indicate on the accompanying remittance advice, or the
parties otherwise agree, that they relate to the period on or after the Closing
Date, they shall be retained by Buyer if received by Buyer, and paid to Buyer
promptly but in no event later than five (5) business days, if received by
Seller; and
(c)    If the period(s) for which such payments are made is not indicated on the
accompanying remittance advice, and the parties are unable to agree as to the
periods for which such payments relate, the parties shall assume that each
payment received within ninety (90) days after the Closing Date relates to the
oldest outstanding unpaid receivables for reimbursement and, based on such
assumption, the portion thereof which relates to the period on and after the
Closing Date shall be retained by Buyer and the balance shall be remitted to
Seller promptly, but in no event more than five (5) business days, after receipt
thereof. After said ninety (90) day period,

5

--------------------------------------------------------------------------------



such payments which fail to designate the period to which they relate shall be
first applied to current balances with any excess applied to reduce pre-Closing
balances and, based on such assumption, the portion thereof which relates to the
post-Closing period shall be retained by or promptly (within five (5) business
days) remitted to Buyer and the balance shall be retained by or promptly (within
five (5) business days) remitted to Seller.
(4)    Any payments received within ninety (90) days after the Closing Date from
or on behalf of private pay patients with outstanding balances as of the Closing
Date which fail to designate the period to which they relate, will first be
applied to reduce the patients’ pre-Closing Date balances owed to Seller, with
any excess applied to reduce any balances due for services rendered by Buyer
after the Closing Date.
(5)    In the event the parties mutually determine that they misapplied any
payment hereunder, or any remittance was made to the wrong party, the party that
erroneously received the payment shall remit it to the other party promptly, but
in no event more than five (5) business days, after the determination of
misapplication is made.
(6)    The obligations of the parties to forward the accounts receivable
payments pursuant to this Section 2.4 are absolute and unconditional and
irrespective of any circumstances whatsoever which might constitute a legal or
equitable discharge, offset, counterclaim or defense of the parties, the right
to assert any of which is hereby waived.
2.5.    Transfer of Resident Trust Funds.
(1)    Upon execution of this Agreement, Seller shall prepare and deliver to
Buyer a current true, correct, and complete accounting and inventory (properly
reconciled) of any resident trust funds and residents’ property held by Seller
in trust for residents at the Facility (collectively the “Resident Trust
Funds”). Not less than ten (10) days prior to Closing, Seller shall prepare and
deliver to Buyer an updated true, correct and complete accounting and inventory
(properly reconciled) of the Resident Trust Funds.
(2)    As of the Closing Date, Seller hereby agrees to transfer to Buyer the
Resident Trust Funds and Buyer hereby agrees that it will accept such Resident
Trust Funds in trust for the residents/responsible parties and be solely
accountable to the residents/responsible parties for such Resident Trust Funds
in accordance with the terms of this Agreement and applicable statutory and
regulatory requirements.
(3)    Within five (5) days after the Closing Date, Seller shall prepare a final
reconciliation comparing the actual Resident Trust Fund balance on the Closing
Date to the amount of the Resident Trust Funds transferred to Buyer at the
Closing and to the extent the former exceeds

6

--------------------------------------------------------------------------------



the latter, Seller shall remit such excess to Buyer or to the extent the latter
exceeds the former, Buyer shall remit such excess to Seller.
(4)    Seller shall have no responsibility to the applicable
resident/responsible party and regulatory authorities with respect to any
Resident Trust Funds delivered to Buyer.
ARTICLE 3.    REPRESENTATIONS AND WARRANTIES OF SELLER
As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, Seller hereby represents and warrants to
Buyer and its permitted assignees, which representations and warranties shall be
true and correct on the date hereof and as of the date of Closing, as follows:
3.1.    Organization, Qualification and Authority. Seller is a limited liability
company organized, validly existing and in good standing in the State of
Delaware, and is in good standing and qualified to do business as a foreign
limited liability company in the State of West Virginia. Seller has full power
and authority to own and operate the Facility and its Assets as presently owned
and operated and to carry on its business as it is now being conducted. Seller
has the full right, power and authority to execute, deliver and carry out the
terms of this Agreement and all documents and agreements necessary to give
effect to the provisions of this Agreement and to consummate the transactions
contemplated on the part of such Seller hereby. The execution, delivery and
consummation of this Agreement, and all other agreements and documents executed
in connection herewith by Seller, have been duly authorized by all necessary
action on the part of Seller and Seller has provided Buyer certified copies of
resolutions or consents of Seller evidencing such authorizations. Except as set
forth on Exhibit 3.1, no other action, consent or approval on the part of Seller
or any other person or entity is necessary to authorize Seller’s due and valid
execution, delivery and consummation of this Agreement and all other agreements
and documents executed in connection herewith. This Agreement and all other
agreements and documents executed in connection herewith by Seller, upon
execution and delivery thereof, constitute the valid and binding obligations of
Seller, enforceable in accordance with their respective terms.
3.2.    Absence of Default. To Seller’s knowledge, the execution, delivery and
consummation of this Agreement and all other agreements and documents executed
in connection herewith by Seller will not constitute a material violation of, or
be in conflict with, and will not, with or without the giving of notice or the
passage of time, or both, result in a material breach of, constitute a material
default under, or create or cause the acceleration of the maturity of any
material debt, indenture, obligation or liability affecting the Assets or the
Facility pursuant to, or result in the creation or imposition of any security
interest, lien, charge or other encumbrance upon any of the Assets under: (1)
any term or provision of the governing documents of Seller; (2) any contract,
lease, purchase order, agreement, document, instrument, indenture, mortgage,
pledge, assignment,

7

--------------------------------------------------------------------------------



permit, license, approval or other commitment to which Seller is a party or by
which Seller and/or the Assets are bound; (3) any judgment, decree, order,
regulation or rule of any court or regulatory authority; or (4) any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority or arbitration tribunal to which Seller and/or
the Assets are subject.
3.3.    Financial Statements. Attached hereto as Exhibit 3.3 are true and
correct copies of the unaudited balance sheets for the Facility as of December
31, 2012 and 2013, and unaudited income statements for the years then ending,
and the interim unaudited balance sheet and income statement of the Facility for
the two (2) month period ended February 28, 2014 (collectively, the “Financial
Statements”). The Financial Statements are based on the books and records of
Seller and present fairly and accurately the financial position of the Facility
as of the periods specified, the results of its operation, and all costs and
expenses for the periods specified. The Financial Statements are true, complete
and correct and contain no untrue or misleading statements and do not omit
anything which would cause them to be misleading or inaccurate in any respect.
The Financial Statements have been prepared in compliance with generally
accepted accounting principles on an accrual basis, except that they (a) are
subject to year-end audit adjustments, (b) do not contain footnotes, (c) were
prepared without physical inventories, (d) are not restated for subsequent
events, (e) may not contain a statement of construction in process, and (f) may
not fully reflect the following liabilities: (i) liabilities payable in
connection with workers’ compensation claims, (iii) liabilities payable to any
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA)
maintained by Seller or its affiliates on account of Seller’s employees, (iv)
federal, state and local income or franchise taxes and (v) bonuses payable to
certain employees.
3.4.    Operations Since December 31, 2013. Except as set forth on Exhibit 3.4
attached hereto, to the knowledge of Seller, since December 31, 2013, there has
been no:
(5)    Material change in the condition, financial or otherwise, of Seller, the
Facility or the Assets that has, or could reasonably be expected to have, a
material adverse effect on any of the Assets, the Facility or future prospects
of the Facility, or the results of the operations of Seller;
(6)    Uninsured loss, damage or destruction in excess of $10,000.00 of or to
any of the Assets;
(7)    Sale, lease, transfer or other disposition by Seller of, or mortgages or
pledges of or the imposition of any lien or encumbrance on, any portion of the
Assets;
(8)    Material increase in the compensation payable by Seller to any of its
employees other than those made in the ordinary course of business, or any
increase in, or institution of, any bonus, insurance, pension, profit-sharing or
other employee benefit plan or arrangements;
(9)    Strike, work stoppage or other labor dispute at the Facility;

8

--------------------------------------------------------------------------------



(10)    Material amendment to or change in the terms of any of the Assumed
Contracts or termination, waiver or cancellation of any rights or claims of
Seller thereunder;
(11)    Assumption or creation of any liability outside of Seller’s ordinary
course of business in excess of $10,000.00; or
(12)    Institution or settlement of any litigation, action or proceeding before
any court or governmental body relating to Seller, the Facility or the Assets.
3.5.    Employment Discrimination. Except as disclosed in Exhibit 3.5 attached
hereto, no person or party (including, without limitation, any governmental
agency) has asserted, or threatened to assert, any claim for any action or
proceeding against Seller (or any officer, director, employee, agent or member
of Seller) arising out of any statute, ordinance or regulation relating to
wages, collective bargaining, discrimination in employment or employment
practices or occupational safety and health standards including, without
limitation, the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, as amended, the Occupational Safety and Health Act, the Age Discrimination
in Employment Act of 1967, the Americans With Disabilities Act and the Family
and Medical Leave Act, and Seller has no knowledge of any acts or omissions
which could give rise to any such claims.
3.6.    Licenses and Permits. The Facility has all licenses, permits,
registrations, certificates and accreditations (collectively, the “Licenses and
Permits”) necessary for Seller to occupy and operate the Facility as a skilled
nursing and rehabilitation facility. There is no material default under any of
the Licenses and Permits, nor does Seller know of any grounds for revocation,
suspension or limitation of any of the Licenses or Permits. To Seller’s
knowledge, no written or verbal notices have been received by Seller with
respect to any threatened or pending revocation, termination, suspension or
limitation of any of the Licenses and Permits.
3.7.    Compliance with Zoning, Land Use and Other Laws. Except as set forth on
Exhibit 3.7 attached hereto, none of the Real Estate is in violation of any
zoning, public health, building code or other similar law applicable thereto or
to the ownership, occupancy and/or operation thereof, or there exist applicable
variances, conditional use permits, waivers or exemptions relating to the Real
Estate with respect to any non-conforming use or other zoning or building codes
matters. To Seller’s knowledge, the consummation of the transactions
contemplated herein will not result in the termination of any applicable zoning
variance, conditional use permit, waiver or exemption relating to the Real
Estate with respect to any such non-conforming use or other zoning, land use or
building codes matters. Seller has no knowledge of any conditions, restrictions,
ordinances or other limitations that would make such the Real Estate unusable
for its current use or materially restrict or impair its current use.
3.8.    Title to Assets.

9

--------------------------------------------------------------------------------



(1)    Except as set forth on Exhibit 3.8(1), Seller is the sole legal and
beneficial owner of, or has the exclusive, unrestricted right and authority to
use and transfer to Buyer, the personal property included in the Assets, free
and clear of all mortgages, security interests, liens, leases, covenants,
assessments, easements, options, rights of refusal, restrictions, reservations,
defects in the title, encroachments and other encumbrances.
(2)    The descriptions of the Real Estate contained in Exhibit 1.1(1) hereto
include all real property owned by Seller in connection with the Facility. At
Closing, Seller will be the sole and exclusive holder of all right, title and
interest in the Real Estate and at Closing will have, good, marketable and
insurable fee simple title to, and will be in possession of, the Real Estate. At
Closing, the Real Estate shall be free and clear of all mortgages, liens,
leases, assessments, easements, covenants, options, rights of refusal,
restrictions, reservations, defects in title, encroachments and other
encumbrances or claims of any other person or party, except for (i) any lien to
secure the payment of real estate taxes, including special assessments, not
delinquent, (ii) all applicable laws, ordinances, rules and governmental
regulations affecting the use and occupancy of the Real Estate, (iii) easements,
restrictions and other matters applicable to the Real Estate that do not hinder,
interfere with or prohibit the use and occupancy of the Real Estate as an adult
care home facility and are acceptable to Buyer, and (iv) matters shown by the
Existing Title Work deemed to be Permitted Exceptions under Sec.8.8 (3) hereof
and those additional matters described on Exhibit 3.8(2) attached hereto (the
“Permitted Exceptions”). Seller has, and will at Closing have, the full right
and authority to transfer and convey the Real Estate to Buyer as contemplated by
the terms of this Agreement, and to vest in Buyer good, marketable and insurable
fee simple title and the lawful right to possess and use the Real Estate.
(3)    No other person or entity owns any interest in any of the Assets, except
as set forth on Exhibit 3.8(3) attached hereto.
3.9.    Contracts.
(1)    Exhibit 3.9 attached hereto sets forth a complete and accurate list of
all contracts, agreements, purchase orders, leases, subleases, options and
commitments, oral or written, and all assignments, amendments, schedules,
exhibits and appendices thereof, affecting or relating to the Facility or any
Asset to which either Seller is a party or by which Seller, the Assets or the
Facility is bound or affected, including, without limitation, service contracts,
management agreements and equipment leases (collectively, the “Contracts”). At
least five (5) business days prior to the Closing Date, Buyer shall notify
Seller of which Contracts it intends to assume, and such Contracts shall
hereinafter be the “Assumed Contracts”; provided, however that any Contracts not
included in the Assumed Contracts shall be retained by Seller.

10

--------------------------------------------------------------------------------



(2)    None of the Contracts have been materially modified, amended, assigned,
transferred or subordinated except as described on Exhibit 3.9 and each is in
full force and effect and is valid, binding and enforceable in accordance with
its respective terms.
(3)    To Seller’s knowledge, no event or condition has happened or presently
exists that constitutes a default or breach or, after notice or lapse of time or
both, would constitute a default or breach by any party under any of the Assumed
Contracts. There are no counterclaims or offsets under any of the Assumed
Contracts.
3.10.    Environmental Matters.
(1)    Hazardous Substances. As used in this Section, the term “Hazardous
Substances” means any hazardous or toxic substance, medical or biologic material
or waste or other material or waste including, but not limited to, those
substances, materials, and wastes defined in Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), listed in the United States Department of Transportation Table (49
CFR 172.101) or by the Environmental Protection Agency as hazardous substances
pursuant to 40 CFR Part 302, or which are regulated under any other
Environmental Law (as defined herein), or any hydrocarbons, petroleum, petroleum
products, asbestos, polychlorinated biphenyls, formaldehyde, radioactive
substances, flammables or explosives.
(2)    Compliance with Laws and Regulations. Except as set forth on Exhibit 3.10
attached hereto, to the knowledge of Seller, all operations, use or occupancy of
the Real Estate, or any portion thereof, by Seller and any agent, contractor or
employee of any agent or contractor of Seller (collectively, “Agents”), or any
tenant or subtenant of Seller of any part of the Real Estate, have been in
material compliance with any and all federal, state or local laws, statutes,
regulations, orders, codes, judicial decisions, decrees, licenses, permits and
other applicable requirements of governmental authorities with respect to
Hazardous Substances, pollution or protection of human health and safety
(collectively, “Environmental Law”) including, but not limited to, the release,
emission, discharge, storage and removal of Hazardous Substances. Seller,
Affiliates and Agents have kept the Real Estate free of any lien imposed
pursuant to Environmental Law.
(3)    No Investigation or Inquiry. Except as set forth on Exhibit 3.10 attached
hereto, Seller: (i) has not either received or been issued a notice, demand,
request for information, citation, summons or complaint regarding an alleged
failure to comply with Environmental Law; or (ii) is not subject to any
existing, pending, or threatened investigation or inquiry by any governmental
authority for failure to comply with, or any remedial obligations under,
Environmental Law, and there are no circumstances known to Seller which could
serve as a basis therefor. Seller has not assumed any liability of any third
party for clean up under, or noncompliance with, Environmental Law.

11

--------------------------------------------------------------------------------



(4)    No Disposal, Discharge or Release. Seller has not disposed of, discharged
or released any Hazardous Substances on, in, under or upon, or from the Real
Estate, except for uses and temporary storage of Hazardous Substances reasonably
necessary to the customary operation of a skilled nursing facility in material
compliance with applicable Environmental Laws.
Seller shall promptly notify Buyer in writing of any order of which either is
aware, receipt of any notice of violation or noncompliance with any
Environmental Law, any threatened or pending action of which either is aware by
any regulatory agency or governmental authority, or any claims made by any third
party of which it is aware relating to Hazardous Substances on, emanations on or
from, releases on or from, the Real Estate; and shall promptly furnish Buyer
with copies of any written correspondence, notices or legal pleadings and
written summaries of any oral communications or notices in connection therewith.
3.11.    Condemnation. No part of the Real Estate is currently subject to
condemnation proceedings and, to Seller’s knowledge, no condemnation or taking
is threatened or contemplated. No part of the Real Estate is subject to any
pending or threatened plans to modify or realign any street or highway that
would result in the taking of all or any part of any adjacent street or highway
that would adversely affect the current use of the Real Estate.
3.12.    Litigation. Except as set forth on Exhibit 3.12 attached hereto, Seller
has received no notice of any material violation of any law, rule, regulation,
ordinance or order of any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality.
Except as set forth on Exhibit 3.12 attached hereto, Seller has no knowledge of
any lawsuits, proceedings, actions, arbitrations, governmental investigations,
claims, inquiries or proceedings pending or, to Seller’s knowledge, threatened
involving Seller, any of the Assets or the Facility and Seller knows of no basis
therefor. A list of each lawsuit, administrative proceeding, governmental
investigation, arbitration or other action commenced against Seller or involving
the Real Estate or Assets commenced or pending during the past two (2) years is
set forth on Exhibit 3.12 attached hereto.
3.13.    Seller’s Employees. Exhibit 3.13 attached hereto sets forth: (1) a
complete list of all of Seller’s employees at the Facility, including all
employees on leave of absence, including but not limited to leaves arising from
injury or workers compensation claims, Family and Medical Leave Act, or similar
basis, (collectively, the “Employees”) and rates of pay; (2) categorization of
each such person as a full-time or part-time employee of Seller; (3) the
employment dates and job titles of each such person; and (4) true and complete
copies of any and all fringe benefits and personnel policies. For purposes of
this Section, “part-time employee” means an employee who is employed for an
average of fewer than twenty (20) hours per week or who has been employed for
fewer than six (6) of the twelve (12) months preceding the date on which notice
is required pursuant to the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2102

12

--------------------------------------------------------------------------------



et seq. Except as provided in Exhibit 3.13, Seller has no employment agreements
with the Employees and all such Employees are employed on an “at will” basis.
Seller will terminate all of the Employees at Closing. The parties expressly
agree that Seller shall retain responsibility for and timely pay all salaries
and wages, related payroll taxes and all retention bonuses, retirement and other
fringe benefits that have accrued to the Employees through Closing; provided
that Buyer shall assume accrued vacation and paid time off obligations (vested
and unvested) pursuant to Section 1.3(1) above.
3.14.    Labor Relations. Except as set forth on Exhibit 3.14 attached hereto,
Seller is not a party to any labor contract, collective bargaining agreement,
contract, Letter of Understanding, or any other arrangement, with any labor
union or organization which obligates such Seller to compensate its employees at
prevailing rates or union scale nor are any of its employees represented by any
labor union or organization. There is no pending or threatened labor dispute,
work stoppage, unfair labor practice complaint, strike, administrative or court
proceeding or order between Seller and any present or former employee(s) of
Seller.
3.15.    Insurance. A complete list of all insurance policies held by Seller
with respect to the Facility is set forth on Exhibit 3.15 attached hereto.
Exhibit 3.15 also sets forth a summary of Seller’s current insurance coverage
(listing type, carrier and limits), and includes a list of any pending insurance
claims relating to Seller. Seller is not in material default or material breach
with respect to any provision of any such insurance policies nor has Seller
failed to give any notice or to present any claim thereunder in due and timely
fashion. In the event Seller’s professional and general liability insurance is
written on a claims made basis, Seller shall purchase or provide continuing
coverage, otherwise known as an Extended Reporting Endorsement or “tail”
coverage, for the mutual benefit of both Buyer and Seller, with minimum limits
of no less than $1 million per occurrence and $3 million in the annual
aggregate. Such required liability coverage will remain in force for a minimum
of two (2) years from the date of Closing. In the event any of such aggregate
liability insurance limits are eroded during the two (2) year period when such
insurance is required to be maintained, Seller agrees to reinstate such limits
at the beginning of each year during the two (2) year period. Seller further
agrees to add Buyer as an Additional Insured to any of its required liability
coverage.
3.16.    Broker’s or Finder’s Fee. Seller has not employed and is not liable for
the payment of any fee to any finder, broker, consultant or similar person in
connection with the transactions contemplated by this Agreement.
3.17.    Motor Vehicles. Any motor vehicles used at the Facility, whether owned
or leased, are listed on Exhibit 3.17 attached hereto. All such vehicles are
properly licensed and registered in accordance with applicable law.

13

--------------------------------------------------------------------------------



3.18.    Employee Benefit Plans.
(1)    Welfare Benefit Plans. Exhibit 3.18(1) attached hereto contains a true,
accurate and complete list of each “employee welfare benefit plan” (as defined
in Section 3(1) of the Employee Retirement Income Security Act of 1974 as
amended (“ERISA”)) maintained by Seller or to which Seller contributes or is
required to contribute (such employee welfare benefit plans being hereinafter
collectively referred to as the “Welfare Benefit Plans”). Complete and accurate
copies of all Welfare Benefit Plans have previously been provided to Buyer.
(2)    Pension Benefit Plans. Exhibit 3.18(2) attached hereto contains a true
and complete list of each “employee pension benefit plan” (as defined in Section
3(2) of ERISA) maintained by Seller, to which Seller contributes or is required
to contribute, or which covered any employee of Seller during the period of
their employment with any predecessor of Seller, including any multi-employer
pension plan as defined under Section 414(f) of the Code (such employee pension
benefit plans being hereinafter collectively referred to as the “Pension Benefit
Plans”). Complete and accurate copies of all Pension Benefit Plans have
previously been provided to Buyer.
(3)    Liabilities. Unfunded liabilities under any Welfare Benefit Plans or
Pension Benefit Plans are described on Exhibit 3.18(3) attached hereto. Buyer
shall not be liable or responsible for any debt, obligation, responsibility or
liability of Seller under any such plans. Seller shall be liable under its
Welfare Benefit Plans and Pension Benefit Plans for all claims due and unpaid at
Closing and for all claims incurred before Closing, whether or not paid or
presented before Closing.
(4)    COBRA Coverage. Seller has provided or caused to be provided notice of
the availability of continuation coverage within the meaning of Section 4980B of
the Code (“COBRA coverage”) for all of either present and former employees and
their dependents entitled to such notice because of a qualifying event occurring
before Closing, and for providing COBRA coverage as required by law for all such
employees, or their dependents, who elect or have elected such coverage.
3.19.    Compliance with Laws. Seller has received no written or, to Seller’s
knowledge, verbal notices of non-compliance with any laws, rules and regulations
applicable to the Assets or Facility except as set forth on Exhibit 3.19
attached hereto. Seller is in material compliance with all federal, state and
local laws, rules and regulations which relate to the operations of the
Facility.
3.20.    WARN Act. Within the period ninety (90) days prior to Closing, Sellers
have not temporarily or permanently closed or shut down any single site of
employment or any facility or any operating unit, department or service within a
single site of employment, as such terms are used in WARN.

14

--------------------------------------------------------------------------------



3.21.    Tax Returns; Taxes. Seller has filed all federal, state and local tax
returns and tax reports required by such authorities to be filed. Seller has
paid all taxes, assessments, governmental charges, penalties, interest and fines
due or claimed to be due (including, without limitation, taxes on properties,
income, franchises, licenses, sales and payrolls) by any federal, state or local
authority. Except as set forth on Exhibit 3.21 attached hereto, there is no
pending tax examination or audit of, nor any action, suit, investigation or
claim asserted or, to the best knowledge of Seller, threatened against Seller by
any federal, state or local authority. All tax returns are (and with respect to
the final returns will be) at the time of filing complete and accurate and in
accordance with the tax laws applicable thereto and disclose all taxes required
to be paid for the periods covered thereby. Seller has not committed any
violation of any federal, state or local tax laws. Proper amounts have been
collected or withheld by Seller for all income, franchise, property, sales,
employment or other taxes payable or anticipated to be payable and for the
payment of all other taxes (including without limitation all employment, sales
or use taxes). Proper amounts have been withheld or collected from each payment
made or to be made to each employee of Seller for all taxes required to be
withheld therefrom.
3.22.    Deposits. The Deposits currently held by Seller are listed on Exhibit
3.22 attached hereto. All funds held with respect to such Deposits are in
balance and will be in balance at Closing. Exhibit 3.22 will be updated to
Closing by Seller for purposes of crediting any additional Deposits to Buyer’s
account.
3.23.    Medicaid. In connection with the Facility, Seller participates in the
Medicaid Program (the “Program”) under valid Medicaid contracts and
reimbursement agreements (collectively, the “Program Agreements”). Seller is in
substantial compliance with rules and policies respecting the Program, including
all certification, billing, reimbursement and documentation requirements, and
there is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation or non-renewal affecting any of Seller’s
Program Agreements or third-party payor contracts.
3.24.    Workers’ Compensation. Seller is in good standing and compliance, in
all material respects, with coverage for workers’ compensation and unemployment
compensation of the State of West Virginia and all other jurisdictions in which
Seller engages in business or has employees. There are not outstanding or
pending, and to the knowledge of Seller no threatened claims against Seller for
workers’ compensation or unemployment compensation, and no workers’ compensation
claims which can be reopened. Seller shall remain responsible for all workers
compensation claims which arise out of any workplace injury occurring on or
before the Closing Date.
3.25.    Residency Agreements; Admission Agreements. A true, correct and
complete copy of the Facility’s standard form of residency agreement and/or
admission agreement has been made available to Buyer and, except for agreements
whose material terms are consistent with such standard

15

--------------------------------------------------------------------------------



residency agreement and/or admission agreement, there are no agreements or
contracts between Seller and any Patient or resident of the Facility.
3.26.    Compliance with Medicare and Other Third Party Payor Programs. With
respect to the federal Medicare programs and other third party payor programs:
(1)    The Facility is fully qualified as a provider of, and is in compliance,
in all material respects, with all conditions for participation in Medicare.
(2)    Seller has timely filed all cost reports required to be filed in
connection with Medicare, and has delivered to Buyer true, correct and complete
copies of all such cost reports filed for each of the last three (3) completed
fiscal years of Seller, together with all claims and adjustments asserted by the
applicable governmental authority and any settlement thereof.
(3)    Except for reviews conducted by the applicable regulatory authorities in
the ordinary course of business, Seller has not been notified of any validation
review or program integrity review related to the Facility, and no such review
has been conducted or is currently pending by any regulatory authority relating
to Medicare.
(4)    Neither Seller nor, to the Seller’s knowledge any employee of Seller, has
been convicted of or pleaded guilty or no contest to any criminal offense
related to the operation of the Facility, and, to the knowledge of Seller, no
person has committed any offense that could serve as the basis for suspension,
restriction or exclusion of the Facility from Medicare.
(5)    Seller has not received written notice of any proceeding, and Seller has
no knowledge or reason to believe that any proceeding has been recommended or is
threatened by any applicable regulatory authority to investigate, revoke, limit,
suspend or take any adverse action against Seller’s participation in Medicare.
3.27.    Absence of Certain Business Practices; Fraud and Abuse Matters. To
Seller’s knowledge, no former or present partner, officer, employee or agent of
Seller or persons who provide professional services under agreements with
Seller, acting alone or together, has, directly or indirectly, overtly or
covertly, (i) knowingly and willfully received any prohibited remuneration,
rebates, payments, commissions, promotional allowances or any other prohibited
gifts or benefits, from any customer, supplier, physician, health care employee,
governmental employee or other person with whom Seller has done business
directly or indirectly; (ii) knowingly and willfully given or agreed to give any
prohibited remuneration, rebates, payments, commissions, promotional allowances,
or any other prohibited gifts or benefits to any customer, supplier, physician,
health care employee, governmental employee or other person who is or may be in
a position to help or hinder the business of Seller (or Seller in connection
with any actual or proposed transaction) or (iii) engaged in any activities that
are prohibited, or are cause for civil penalties or permissive

16

--------------------------------------------------------------------------------



exclusion from Medicare or Medicaid, under Title 42 of the United States Code
(“Title 42”) or Title 31 of the United States Code, or the regulations
promulgated thereunder, that, in the case of any of clause (i), (ii) or (iii),
(A) would subject Seller to any claims, liabilities or penalties in any civil,
criminal or governmental investigation, litigation or proceeding brought by any
regulatory authority, (B) if continued in the future, would have a material
adverse effect or (C) are prohibited by any private accrediting organization
from which the Facility seeks or has accreditation or by generally recognized
professional standards of care or conduct, including without limitation the
following activities:
(1)    knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment;
(2)    knowingly and willfully making or causing to be made any false statement
or representation of a material fact for use in determining rights to any
benefit or payment;
(3)    presenting or causing to be presented a claim for reimbursement under
Medicare, Medicaid or other federal or state health care program that is (i) for
an item or service that the person presenting or causing to be presented knows
or should know was not provided as claimed, (ii) for an item or service that the
person presenting knows or should know that the claim is false or fraudulent or
(iii) for an item or service that the person presenting knows or should know is
not medically necessary;
(4)    knowingly and willfully making or causing to be made or inducing or
seeking to induce the making of any false statement or representation (or
omitting to state a material fact required to be stated therein or necessary to
make the statements contained therein not misleading) or a material fact with
respect to (i) the conditions or operations of the Facility in order that such
Facility may qualify for Medicare, Medicaid or other federal or state health
care program certification or (ii) information required to be provided under
Section 1320a-7 of Title 42 or any regulations promulgated thereunder; or
(5)    currently is, or within the preceding five (5) years, been subject to any
corporate integrity agreement with the Office of Inspector General, or any other
type of oversight program that could cause the facility to incur obligations or
liabilities or that could restrict, impair, limit, jeopardize, or suspend
participation in the Medicare program.
3.28.    Undisclosed Liabilities. All material liabilities of Seller related to
the Facility and the Business are identified on the Financial Statements, the
Schedules to this Agreement or otherwise identified on the attached Schedule
3.28 except for (a) liabilities reflected or reserved against in the financial
statement balance sheets of Seller, (b) current liabilities incurred in the
ordinary course of business of Seller, (c) expenses incurred by the Seller in
connection with the transactions contemplated by this Agreement, or (d)
contractual and similar liabilities incurred in the ordinary

17

--------------------------------------------------------------------------------



course of business consistent with past practice which are not required to be
reflected on a balance sheet (including in the notes thereto) prepared in
accordance with GAAP as historically applied by Seller, and Seller knows of no
other material liabilities.
ARTICLE 4.    REPRESENTATIONS AND WARRANTIES OF BUYER
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Buyer hereby represents and warrants to
Seller, which representations and warranties shall be true and correct on the
date hereof and on the date of Closing, as follows:
4.1.    Organization, Qualification and Authority. Buyer is a limited liability
company duly organized under the laws of the State of West Virginia. Buyer has
the full power and authority to own, lease and operate its properties and assets
as presently owned, leased and operated and to carry on its business as it is
now being conducted. Buyer has the full right, power and authority to execute,
deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement and to
consummate the transactions contemplated on the part of Buyer hereby. The
execution, delivery and consummation of this Agreement and all other agreements
and documents executed in connection herewith by Buyer has been duly authorized
by all necessary action on the part of Buyer. No other action on the part of
Buyer or any other person or entity is necessary to authorize the execution,
delivery and consummation of this Agreement and all other agreements and
documents executed in connection herewith. This Agreement, and all other
agreements and documents executed in connection herewith by Buyer, upon due
execution and delivery thereof, shall constitute the valid binding obligations
of Buyer, enforceable in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity.
4.2.    Absence of Default. The execution, delivery and consummation of this
Agreement and all other agreements and documents executed in connection herewith
by Buyer will not constitute a violation of, be in conflict with, or, with or
without the giving of notice or the passage of time, or both, result in a breach
of, constitute a default under, or create (or cause the acceleration of the
maturity of) any debt, indenture, obligation or liability or result in the
creation or imposition of any security interest, lien, charge or other
encumbrance upon any of the Assets (except in the ordinary course pursuant to
Buyer’s existing credit agreements) under: (1) any term or provision of the
governing documents of Buyer; (2) any contract, lease, agreement, indenture,
mortgage, pledge, assignment, permit, license, approval or other commitment to
which Buyer is a party or by which Buyer is bound; (3) any judgment, decree,
order, regulation or rule of any court or regulatory authority; or (4) any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or governmental authority or arbitration tribunal to which Buyer is
subject.

18

--------------------------------------------------------------------------------



4.3.    Broker’s or Finder’s Fee. Buyer has not employed and is not liable for
the payment of any fee to any finder, broker, government official, consultant or
similar person in connection with the transactions contemplated by this
Agreement. Buyer shall indemnify and hold Seller harmless from any breach of
this representation.
ARTICLE 5.    COVENANTS OF PARTIES
5.1.    Preservation of Facility and Assets. From the date hereof through
Closing, Seller shall use its best efforts and shall do or cause to be done all
such acts and things as may be necessary to preserve, protect and maintain
intact the operation of the Facility and Assets as a going concern consistent
with prior practice and not other than in the ordinary course of business and to
preserve, protect and maintain for Buyer the goodwill of the clinical staff,
suppliers, employees, clientele, patients and others having business relations
with the Facility. Seller shall use its best efforts to obtain all documents
called for by this Agreement. Buyer and Seller shall use its best efforts to
facilitate the consummation of the transactions contemplated under this
Agreement. Until termination of this Agreement, Seller agrees that it will not
sell or transfer, or negotiate the sale or transfer of, the Assets or the
Facility. From the date hereof until Closing, Seller will not sell, discard or
dispose of any of the Assets other than in the ordinary course of business. From
the date hereof through Closing, Seller will not perform any material grading or
excavation, construction or removal of any improvement, or make any other
material change or improvement upon or about the Real Estate without the prior
written consent of Buyer. From the date hereof through Closing, Seller and any
party in possession of all or any part of the Assets will maintain and keep the
Assets in a sanitary, well-maintained condition and in good order and repair.
5.2.    Absence of Material Change. From the date hereof through Closing, Seller
shall not make any material change in the operations of the Facility or and in
the utilization of the Assets and shall not enter into any other material
contract or commitment or any other transaction with respect to the Facility or
the Assets without the prior written consent of Buyer.
5.3.    WARN Act. Buyer shall be required to and shall employ such number of
Seller’s employees at the Facility, and shall retain for a period of ninety (90)
days following the Effective Date such number of Seller’s employees at the
Facility, as shall be necessary to avoid any potential liability by Seller for a
violation of the Workers Adjustment Retraining and Notification Act (the “WARN
Act”) (or any similar law of the State of West Virginia) attendant to Seller’s
failure to notify such employees of a “mass layoff” or “plant closing” as
defined in the WARN Act (or any similar law of the State of West Virginia). For
purposes of determining compliance by Buyer with the foregoing provisions,
employees terminated by Seller at the Facilities during the period of ninety
(90) days immediately prior to the Effective Date for other than cause,
retirement or voluntary departure, shall be taken into consideration so long as
Seller notifies Buyer of such terminations. Seller shall notify Buyer in writing
regarding all employees terminated by Seller during said ninety

19

--------------------------------------------------------------------------------



(90) day period. In order to determine compliance with this Section 5.3, Buyer
shall advise Seller in writing on or before five (5) days prior to the Effective
Date of those employees of Seller that Buyer has elected not to employ. Nothing
herein contained shall be deemed either to affect or to limit in any way the
management prerogatives of Buyer with respect to employees, or to create or to
grant to such employees any third party beneficiary rights or claims or causes
of action of any kind or nature. The provisions of this Section 5.3 shall
survive the closing of the transactions contemplated herein. Notwithstanding the
foregoing Buyer shall be entitled to offer employment to therapists who work at
the Facility and are employees of Seller or its affiliates, and Seller and/or
its affiliates shall consent to such employment and shall release Buyer and its
affiliates, and the affected employees, from any non-competition covenants or
similar restrictions.
5.4.    Access to Books and Records.
(1)    From the date hereof through Closing, Seller shall give Buyer and Buyer’s
counsel, accountants and other representatives full access to all of Seller’s
offices, properties, books, contracts, commitments, records and affairs relating
to the Assets or the Facility so that Buyer may inspect and audit them and shall
furnish to Buyer a copy of all documents and information concerning the
properties and affairs of Seller, the Facility or the Assets as Buyer may
request. If any such books, records and materials are in the custody of third
parties, Seller shall direct such third parties to promptly provide them to
Buyer. Copies of documents furnished to Buyer by Seller will be returned by
Buyer upon request if the transaction is not consummated. Seller shall provide
Buyer promptly with interim financial statements of Seller and any other
management reports, as and when they are available.
(2)    Following Closing, Buyer shall permit Seller’s representatives
(including, without limitation, its counsel and auditors), during normal
business hours, to have reasonable access to, and examine and make copies of,
all books and records of the Facility which relate to transactions or events
occurring through Closing. Buyer’s reasonable out-of-pocket costs associated
with the delivery of the requested documents shall be paid by Seller.
(3)    Following Closing, Seller shall permit Buyer and its representatives
(including, without limitation, its counsel and auditors), to have access to,
and examine and make copies of, all books and records relating to the Facility
or Assets, which books and records are retained by Seller and which relate to
transactions or events occurring prior to Closing. For a period of five (5)
years after Closing or such longer period as may be mandated by law, Seller
agrees that, prior to the destruction or disposition of any such books or
records, Seller shall provide not less than forty-five (45) days, nor more than
ninety (90) days, prior written notice to Buyer of such proposed destruction or
disposal. If Buyer desires to obtain any such documents or records, it may do so
by notifying Seller in writing at any time prior to the date scheduled for such
destruction or disposal. In such event, Seller shall not destroy such documents
or records and the parties shall

20

--------------------------------------------------------------------------------



then promptly arrange for the delivery of such documents or records to Buyer,
its successors or assigns. Seller’s reasonable out-of-pocket costs associated
with the delivery of the requested documents or records shall be paid by Buyer.
5.5.    Risk of Loss. In the event there is any damage to or loss of any of the
Assets (whether by fire, theft, vandalism, terrorism, act of God or other cause
or casualty, damage or loss) between the date hereof and Closing, the Purchase
Price shall be reduced by the amount necessary to repair the damage, which
reduction shall be offset by any amounts paid by Seller’s insurance company and
assigned to Buyer; provided, however, that in the event of a material casualty
that affects the Facility and renders it unusable for its intended purposes,
Buyer may elect to either: (i) terminate this Agreement in its entirety, without
any further penalty or obligation and no remaining obligations of either party
to the other; or (ii) complete the Closing on the terms stated herein, subject
to the right to either receive all insurance proceeds, or obtain a reduction in
the Purchase Price with regard to such insurance proceeds received by Seller.
5.6.    Condemnation. From the date hereof through Closing, in the event the
Facility becomes subject to or is threatened with any condemnation or eminent
domain proceedings that threatens to render the Facility unusable for its
intended purposes then Buyer, in its sole discretion, may elect to terminate
this Agreement in its entirety without obligation or penalty. In the event Buyer
does not elect to terminate the Agreement, the transaction shall proceed towards
Closing, provided that the Purchase Price shall be reduced by any condemnation
award received by Seller or Buyer shall be assigned all such claims. In the
event that the Facility becomes subject to or is threatened with any
condemnation or eminent domain proceedings which do not threaten to render the
Facility unusable for its intended purposes, then the parties shall proceed to
Closing and Buyer shall be entitled to any condemnation award or damages paid
with respect to such proceeding.
5.7.    Preserve Accuracy of Representations and Warranties. Seller shall
refrain from taking any action which would render any representation and
warranty contained in Article 3 hereof untrue, inaccurate or misleading as of
Closing. Seller will promptly notify Buyer of any lawsuit, claim, administrative
action or other proceeding asserted or commenced against Seller that may involve
or relate in any way to Seller, the Assets or the operation of the Facility.
Seller shall promptly notify Buyer of any facts or circumstances that come to
Seller’s attention and that cause, or through the passage of time or the giving
of notice or either, may cause any of Seller’s representations and warranties to
be untrue or misleading at any time from the date hereof through Closing.
5.8.    Maintain Books and Accounting Practices. From the date hereof through
Closing, Seller shall maintain its books of account in the usual, regular and
ordinary manner on a basis consistent with prior years and shall make no change
in its accounting methods or practices.

21

--------------------------------------------------------------------------------



5.9.    Indebtedness; Liens. Other than in the ordinary course of Seller’s
business consistent with past practice, from the date hereof through Closing,
Seller shall not create, incur, assume, guarantee or otherwise become liable or
obligated with respect to any indebtedness for borrowed money, nor make any loan
or advance to, or any investment in, any person or entity, nor create any lien,
security interest, mortgage, right or other encumbrance in any of the Assets,
without Buyer’s prior written approval.
5.10.    Compliance with Laws and Regulatory Consents. From the date hereof
through Closing: (1) Seller shall comply with all applicable statutes, laws,
ordinances and regulations; (2) Seller shall keep, hold and maintain all
certificates, accreditations, participations, licenses, and other permits
necessary for operation of the Facility; (3) Seller shall use reasonable efforts
and shall cooperate with Buyer to obtain all consents, approvals, exemptions and
authorizations of third parties, whether governmental or private, necessary to
consummate the transactions contemplated by this Agreement; and (4) Seller shall
make and cause to be made all filings and give and cause to be given all notices
which may be necessary or desirable under all applicable laws and under
applicable contracts, agreements and commitments in order to consummate the
transactions contemplated by this Agreement.
5.11.    Maintain Insurance Coverage. From the date hereof through Closing,
Seller shall maintain and cause to be maintained the existing insurance on the
Assets and the operations of the Facility.
5.12.    Licensure and Certification. Buyer shall within three (3) business days
of the date of this Agreement file all initial applications and other documents
required by the State of West Virginia (the “State”) for the issuance of the
licenses, certificates of need, certifications and approvals required by the
State for the operation of the Facility by Buyer (the “Licensure Approvals”) and
Buyer shall diligently proceed with securing the Licensure Approvals, including
providing the State with any supplemental or additional information required for
the State to deem any such applications to be complete. Buyer shall not use or
bill under any Medicaid provider numbers used by Seller, and Buyer shall be
responsible for obtaining a new Medicaid provider agreement and number and/or
Medicaid certification as may be necessary for the continued operations of the
Facility (“New Provider Number”). Seller’s Medicaid provider account numbers for
the Facility shall remain the sole and exclusive property of Seller. Buyer shall
be responsible for any and all costs associated with the change of ownership
process including, but not limited to, any physical plant or other changes
required to bring the Facility into compliance with the currently effective
licensure and certification or other legal requirements if and to the extent
they are not currently in such compliance and such compliance is required as a
matter of state or federal law; provided, however, that Seller shall reimburse
Buyer for up to $25,000.00 for such costs, and provided further that if, prior
to Closing, Buyer reasonably determines that such costs shall exceed

22

--------------------------------------------------------------------------------



$50,000.00, Buyer shall have the right to terminate this Agreement by written
notice to Seller at least five (5) business days prior to Closing.
5.13.    Performance. Seller and Buyer shall take all appropriate steps to
satisfy their respective obligations, and the conditions to Closing, including
without limitation the application for necessary licenses and permits.
5.14.    WARN Act; Hiring of Employees. Prior to Closing, Seller will not
temporarily or permanently close or shut down any “single” site of “employment”
or any “facility” or any “operating unit,” department or service within a single
site of employment, as such terms are used in WARN. At Closing, Buyer shall
offer employment to a sufficient number of the Employees, and on such terms, and
for such periods, as may be necessary to avoid triggering any obligations on
behalf of either Seller under WARN or any similar state law or regulation.
5.15.    Consents. Anything contained herein to the contrary notwithstanding,
this Agreement shall not constitute an agreement to assign any of the Contracts
if an attempted assignment thereof without the consent of another party thereto
would constitute a breach thereof, unless such consent is obtained. If such
consent is not obtained, or if an attempted assignment would be ineffective or
would materially affect Seller’s rights thereunder so that Buyer would not in
fact receive all such rights, Seller shall cooperate in any reasonable
arrangement designed to provide Buyer the benefit under any such Assumed
Contracts, including without limitation enforcement, at no out-of-pocket cost to
Seller, of any and all rights of Seller against the other party or parties
thereto arising out of the breach or cancellation by such other party or
otherwise.
5.16.    Medicare/Medicaid Cost Reports.
(5)    Seller acknowledges and agrees that it shall be responsible for all
Medicare and Medicaid billing and cost reports filed with Medicare and Medicaid
with respect to the Facilities prior to the Closing Date and is responsible for
terminating cost reports that include periods up to the Closing Date. Seller
acknowledges and agrees that it shall remain liable for any claims for
overpayments under any of Seller’s Medicare or Medicaid provider agreements for
periods prior to the Closing Date. Seller shall timely file all required
Medicare credit balance reports, responses to open cost report audits and
settlements, and terminating cost reports. Buyer acknowledges and agrees that
following the Closing Date, Seller shall continue to be entitled to receive any
refund or other benefit which may result from the filing of said reports,
including, without limitation, rights to settlements and retroactive adjustments
and the Seller Bad Debt (as defined below), if any, arising under a cost report
of Seller or its affiliates, for cost report periods ending on or prior to the
Closing Date, whether open or closed. After the Closing Date, Buyer shall assist
Seller in any way reasonably necessary or required of Buyer to complete such
cost reports in a timely manner; provided that any costs or expenses related
thereto shall be borne by Seller.

23

--------------------------------------------------------------------------------



(6)    After the Closing Date, Seller shall promptly and diligently provide
Buyer with reasonable and appropriate documentation regarding the Medicare bad
debts associated with the Facility incurred by Seller for dates of services
prior to the Closing Date (the “Seller Bad Debt”) for purposes of facilitating
Buyer’s preparation of related cost reports.
(7)    Buyer shall timely prepare and file with the CMS and the appropriate
state agency, its initial cost report for the fiscal year commencing with the
fiscal year in which the Closing Date occurs, and will include in its initial
cost report the Seller Bad Debt.
(8)    Seller shall provide to Buyer for filing by the day following closure of
the certificate of need file, a completed and signed CMS 855A (Sections 1A, 2F,
13, 15 or 16, assuming the Seller has submitted an 855 application at some point
such as revalidation and the Authorized/Delegated Person has not changed from
the last submission). If the Authorized/Delegated Person has changed or if none
is on file with the MAC, then Section 6 shall be completed for both the old and
new Authorized/Delegated Person. As an alternative, the Seller can provide all
the information needed to complete the Seller’s CMS 855A and a completed and
signed Section 15 or 16.
5.17.    Prohibited Actions Pending Closing. Unless otherwise expressly provided
for herein or approved by Buyer in writing, from the date of this Agreement
until the Closing Date, Seller shall not:
(1)    Accept any advance payment for more than thirty (30) days of any rent or
residents’ occupancy fees under any lease included in the Assumed Contracts or
occupancy agreement; or waive, reduce or forgive any rent or occupancy fees
required to be paid under any occupancy agreement, or grant any lease or other
concessions or free rent periods under any occupancy agreement;
(2)    Make any capital improvements to the Real Estate in excess of $10,000 or
incur any other obligations in excess of $10,000;
(3)    Make any commitments or representations to any applicable governmental
authority, any adjoining or surrounding property owners, any civic association,
any utility or any other person or entity that would in any manner be binding
upon Buyer;
(4)    Sell or otherwise dispose of, or agree to sell or dispose of any of the
Assets, except in the ordinary course of business as permitted by this
Agreement; and
(5)    Take any action prior to the Closing Date which would breach any of the
representations and warranties contained in this Agreement or otherwise take any
action outside of the ordinary course of business of Seller.

24

--------------------------------------------------------------------------------



5.18.    Medicare Billing Assistance. Following the Closing Date, Buyer will
cooperate and assist Seller in the preparation and execution of Medicare
billings for services provided by Seller to residents of the Facility for months
(or portions of months) ending prior to the Closing Date and any associated
forms for new or discharged residents, which may need to be signed by the
Facility’s administrator. After the Closing Date, Buyer shall allow the field
auditor/accountant of Seller to have reasonable onsite access to the Facility
and the records of the Facility for the billing month in question for the
purpose of preparing, completing and submitting the Medicare billings and any
associated forms to the appropriate Medicare offices for payment to the account
of Seller. Following the Closing Date, Buyer shall make available to Seller each
Facility’s administrator and bookkeeper to reasonably assist in closing the
financial records for the period ending immediately prior to the Closing Date.
5.19.    Collection Assistance. Buyer shall cooperate with Seller in collecting
accounts receivable which relate to periods prior to the Closing Date, but shall
not be responsible for actively collecting such receivables for Seller. Until
the earlier of: (i) Seller receives payment of all of Seller’s A/R; or (ii) the
date which is twelve (12) months after the Closing Date, Buyer shall provide
Seller with an accounting by the 20th day of each month setting forth all
amounts received by Buyer during the preceding month with respect to Seller’s
A/R which are set forth in the schedule provided by Seller pursuant to Section
6.2. Seller shall have the right to inspect all cash receipts of Buyer related
to payment for services rendered to residents of the Facility prior to the
Closing Date, during weekday business hours, in order to confirm Buyer’s
compliance with the obligations imposed on it under this Section.
ARTICLE 6.    CLOSING
6.1.    Closing. If all of the conditions to Closing set forth in Articles 7 and
8 hereof are satisfied, then the closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur, on the first day of the calendar month
following the date in which Certificate of Need approval by the State of West
Virginia shall become final and non-appealable (the “Closing Date”). Closing
shall take place at the offices of Harwell Howard Hyne Gabbert & Manner, P.C.,
Nashville, Tennessee, or at such other time or place as the parties may mutually
agree. Upon consummation, the Closing shall be deemed to be effective, and the
transfer of the Assets shall be deemed to have occurred, as of 12:01 a.m. local
time on the Closing Date. On the day of Closing, Buyer shall pay to Seller or
their designee (pursuant to wire instructions given to Buyer by Seller) funds in
an amount equal to the Purchase Price.
6.2.    Termination. Notwithstanding anything in this Agreement to the contrary,
this Agreement and the obligations of the parties hereunder may be terminated at
or prior to Closing as follows:

25

--------------------------------------------------------------------------------



(1)    By Seller: (a) in the event the transactions contemplated by this
Agreement have been prohibited or enjoined by reason of any final judgment,
decree or order entered or issued by a court of competent jurisdiction in
litigation or proceedings involving either Buyer or Seller; or (b) in the event
Buyer breaches or violates any material provision of this Agreement or fails to
perform any material covenant or agreement to be performed by Buyer under the
terms of this Agreement and such breach, violation or failure is not cured prior
to Closing or waived by Seller at or prior to Closing.
(2)    By Buyer: (a) in the event the transactions contemplated by this
Agreement have been prohibited or enjoined by reason of any final judgment,
decree or order entered or issued by a court of competent jurisdiction in
litigation or proceedings involving either Buyer or Seller; (b) pursuant to
Section 5.5, 5.6 or 5.12; (c) in the event Buyer is dissatisfied with due
diligence review, in any respect, provided that such right of termination shall
expire on May 6, 2014; or (d) in the event Seller breaches or violates any
material provision of this Agreement or fails to perform any material covenant
or agreement to be performed by either under the terms of this Agreement and
such breach, violation or failure is not cured prior to Closing or waived by
Buyer at or prior to Closing.
(3)    By Buyer or Seller if Closing hereunder shall not have taken place by
September 30, 2014, or by such later date as shall be agreed upon by an
appropriate amendment to this Agreement if the parties agree in writing to an
extension, provided that a party shall not have the right to terminate under
this Section 6.2(3) if the conditions precedent to such party’s obligation to
close have been fully satisfied and such party has failed or refused to close
after being requested in writing to close by the other party. In the event
Closing has not occurred by such date due solely to the lack of regulatory
approvals as provided in Section 8.3 or 8.7 hereof, then the deadline shall
automatically be extended for up to three (3) successive thirty (30) day
periods.
ARTICLE 7.    SELLER’S CONDITIONS TO CLOSE
The obligations of Seller under this Agreement are subject to the satisfaction
on or prior to Closing, of the following conditions (which may be waived in
writing by Seller in whole or in part):
7.1.    Representations and Warranties True at Closing; Compliance with
Agreement. The representations and warranties of Buyer contained in this
Agreement (including the Exhibits hereto) or in any certificate or document
delivered by Buyer to Seller pursuant hereto shall be deemed to have been made
again at Closing and shall then be true in all material respects; and Buyer
shall have performed and complied with all material covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at Closing.
7.2.    No Action/Proceeding. No action or proceeding before a court or any
other governmental agency or body shall have been instituted to restrain or
prohibit the transaction herein

26

--------------------------------------------------------------------------------



contemplated, and no governmental agency or body or other entity shall have
taken any other action as a result of which to proceed with the transactions
hereunder will constitute a violation of law. The waiting periods specified
under the Antitrust Improvements Act with respect to the transactions
contemplated by this Agreement will have lapsed or been terminated.
7.3.    Order Prohibiting Transaction. No order shall have been entered in any
action or proceeding before any court or governmental agency, and no preliminary
or permanent injunction by any court shall have been issued which would have the
effect of: (1) making the transactions contemplated by this Agreement illegal;
or (2) otherwise preventing consummation of such transactions. There shall have
been no United States federal or state statute, rule or regulations enacted or
promulgated after the date of this Agreement that results in any of the
consequences referred to in this Section.
7.4.    Boone and Laurel Transactions. The lease obligations of Sterling Health
Care Management, Inc. (“Sterling”), an affiliate of Seller, with respect to the
skilled nursing facilities (the “Leased Facilities”) known as (i) Boone Nursing
and Rehabilitation Center in Danville, West Virginia, and (ii) Laurel Nursing
and Rehabilitation Center in Ivydale, West Virginia, shall have been terminated,
simultaneous with the Closing of the transaction evidenced hereby, and the
operations of the Leased Facilities shall have been transferred to affiliates of
Buyer pursuant to an Operation Transfer Agreement of approximate even date
herewith (herein, the “Operations Transfer Agreement”).
7.5.    Option Closing. The Seller shall have successfully closed its purchase
of the Real Estate and the Equipment and Furnishings pursuant to its exercise of
the Option set forth in the Lease.
ARTICLE 8.    BUYER’S CONDITIONS TO CLOSE
The obligations of Buyer under this Agreement are subject to the satisfaction,
on or prior to Closing, of the following conditions (which may be waived in
writing by Buyer in whole or in part):
8.1.    Representations and Warranties True at Closing; Compliance with
Agreement. The representations and warranties of Seller contained in this
Agreement (including the Exhibits hereto) or in any certificate or document
delivered to Buyer in connection herewith, shall be deemed to have been made
again at Closing and shall then be true in all material respects; and Seller
shall have performed and complied with all material covenants, agreements and
conditions required by this Agreement to be performed or complied with by them
prior to or at Closing.

27

--------------------------------------------------------------------------------



8.2.    No Loss, Damage of Destruction. In the event there is any damage to or
loss of any of the Assets (whether by fire, theft, vandalism or other cause or
casualty), the terms of Sections 5.4 and 5.5 shall have been complied with.
8.3.    Regulatory Approvals. Buyer shall have obtained or have reasonable
assurance that it will obtain (at its own cost) (a) certification for
participation in the Medicaid Programs of the State under a new provider
agreement and provider number, and (b) all other licenses, permits, approvals or
certificates necessary for the ownership and operation of the Facility; provided
that Buyer has promptly made application for such certifications, consents,
licenses, etc. Buyer acknowledges and agrees that it shall not be entitled to
use Seller’s Medicaid provider account numbers for the Facility, which shall
remain the sole and exclusive property of the Seller.
8.4.    No Action/Proceeding. No action or proceeding before a court or any
other governmental agency or body shall have been instituted to restrain or
prohibit the transaction herein contemplated, and no governmental agency or body
or other entity shall have taken any other action as a result of which to
proceed with the transactions hereunder constitute a violation of law. The
waiting periods specified under the Antitrust Improvements Act with respect to
the transactions contemplated by this Agreement shall have lapsed or been
terminated.
8.5.    Material Adverse Change. There shall not have occurred a material
adverse change with respect to the assets, financial condition or operations of
the Facility, taken as a whole. Expressly excluded from the definition of
“material adverse change” hereunder are changes (a) generally affecting the
adult care and assisted living industries, including changes due to actual or
proposed changes in law or regulations, (b) that result from political or
economic turmoil, or (c) that result from the announcement or pendency of the
transaction contemplated by this Agreement.
8.6.    Leased Facilities Transactions. The closing of the transactions
described in Operations Transfer Agreement with respect to the Leased Facilities
shall have occurred.
8.7.    Status of License and Certification. Buyer shall be satisfied in its
sole but reasonable discretion that the nursing home license, and
Medicare/Medicaid certification, for the operation of the Facility is in
substantial compliance and valid and in good standing, and not subject to any
regulatory or remedial conditions or restrictions nor otherwise subject to or in
risk of suspension or termination. In the event Closing cannot occur due to the
inability of Buyer to receive the licenses or certifications as a result of lack
of the Facility’s substantial compliance with Medicare or Medicaid requirements
for skilled nursing facilities, then Seller agrees to use its best efforts to
correct such issues and the Closing Date will be extended for such additional
time as may be reasonably necessary for such corrective measures.
8.8.    Title Work and Surveys; Defects and Cure; Title Policy; Environmental
Inspections. The obligations of Buyer to consummate the transactions
contemplated by this Agreement shall be

28

--------------------------------------------------------------------------------



subject to the fulfillment prior to or at Closing of each of the following
conditions, any and all of which may be waived, in whole or in part, by Buyer to
the extent permitted by applicable Law:
(1)    Title Work. Seller has furnished to Buyer copies of the existing title
insurance policies insuring title to the Real Estate listed on Exhibit 8.8(1)
attached hereto (the “Existing Title Work”). Within thirty (30) days following
the date of this Agreement, Buyer may, at Buyer’s option and expense, either
obtain a title opinion (“Title Opinion”) or a commitment for an owner’s policy
of title insurance (“Title Commitment”) from a title insurance company
acceptable to Buyer (the “Title Company”) in the current ALTA form, in which the
Title Company shall agree to insure, for the amount of the Purchase Price
allocated to the Real Estate merchantable fee simple title to the Real Estate,
and all easements benefitting or serving the Real Estate, in the name of the
Buyer (the Title Opinion and/or the Title Commitment shall be referred to as the
“New Title Work”). Buyer shall furnish Seller with copies of any New Title Work.
(2)    Survey. Seller has furnished to Buyer copies of the existing land title
survey of the Real Estate listed on Exhibit 8.8(1) (the “Existing Survey”).
Within thirty (30) days following the date of this Agreement, Buyer may, at
Buyer’s option and expense, obtain an update to the Existing Survey or (ii) a
current, as-built survey for the Real Estate (the “New Survey”) meeting the 2011
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Survey of
comparable properties, including such Table A optional items as Buyer elects.
The New Survey shall contain the surveyor’s ALTA/ACSM certification to Buyer,
Seller, Lender (if applicable), title agent and the Title Company. Buyer shall
furnish Seller with copies of any New Survey.
(3)    Defects and Cure. The Existing Title Work, the New Title Work, the
Existing Survey and the New Survey are collectively referred to as “Title
Evidence”. Buyer shall notify Seller in writing within thirty (30) days after
its receipt of the last of the Title Evidence of any claims, encumbrances,
exceptions or defects disclosed in the Title Evidence, other than Permitted
Exceptions, to which Buyer objects (the “Defects”). For purposes of this
Agreement, any encumbrance, exception or other matter reflected on any Existing
Title Work or Existing Survey, other than mortgages or liens to be released at
Closing, shall be deemed a Permitted Exception. Seller, at its sole cost and
expense, may elect to cure any such Defects on or before Closing (“cure” shall
include, but is not limited to, an endorsement by the Title Company reasonably
acceptable to Buyer or its lender, either eliminating the Defect, insuring over
the Defect or insuring against the effect of the Defect) or Seller may elect to
not cure the Defect and shall give written notice to Buyer within ten (10) days
of its receipt of Buyer’s notice of Defects of its decision. Within ten (10)
days of Buyer’s receipt of Seller’s election not to cure any Defects, Buyer may,
at its election, (i) waive such uncured Defects and close, or (ii) terminate
this Agreement. If Seller fails to timely give such notice, Seller shall be
deemed to have elected not to cure the Defects, whereupon Buyer may waive such
Defects and close or may terminate this Agreement as provided in the immediately
preceding sentence.

29

--------------------------------------------------------------------------------



(4)    Title Policy. At the Closing, Buyer may obtain a current ALTA Form
Owner’s Policy of Title Insurance (the “Title Policy”) for the Real Estate
issued by the Title Company. The Title Policy shall be issued as of the Closing
Date in an amount equal to the portion of the Purchase Price being allocated to
the Real Estate and shall insure to Buyer good and marketable fee simple title
to the Real Estate, subject only to (i) Permitted Exceptions and (ii) taxes for
the current and subsequent years “not yet due and payable.” At Buyer’s request,
the Title Policy shall have all standard and general exceptions deleted so as to
afford full “extended form coverage” and shall contain such available
endorsements as Buyer or Buyer’s lender shall reasonably require in connection
with its review of the Title Evidence. Seller shall execute such certificates
and affidavits as may be reasonably necessary in connection with the issuance of
the Title Policy as described in this Section 8.8 (4). Buyer shall pay all
premiums, costs and expenses of the Title Policy, including the premiums, costs
and expenses of any mortgage title insurance required of any lender of Buyer.
(5)    Environmental Inspections. Seller has provided Buyer with the Existing
Environmental Reports listed on Exhibit 8.7(5) attached hereto (the “Existing
Environmental Reports”). For a period of thirty (30) days following the
execution of this Agreement (the “Environmental Inspection Period”), Buyer and
Buyer’s agents, representatives and contractors shall have the right to enter
upon the Real Estate for the purpose of conducting such tests, assessments,
evaluations and investigations as Buyer may determine in its sole discretion, in
order to evaluate and determine the current environmental condition of the Real
Estate (“Buyer’s Environmental Inspections”), including without limitation (i) a
Phase I environmental assessment of the Real Estate or (ii) updates of the
existing Environmental Reports in order to bring them current under the AAI
standards for CERCLA, with the Buyer being added as a party to the Existing
Environmental Reports by amendment thereto or by a reliance letter reasonably
satisfactory to Buyer. Within fifteen (15) days after the expiration of the
Environmental Inspection Period, Buyer shall give written notice to Seller if
Buyer has identified any environmental condition not shown by or reflected in
the Existing Environmental Reports that constitutes a breach of Section 3.10
(“Environmental Conditions”). Buyer shall provide Seller with a copy of Buyer’s
Environmental Inspections reflecting such Environmental Conditions. If Buyer
gives notice of any Environmental Conditions to Seller, and if such
Environmental Conditions constitute a breach of Section 3.10, then Seller (i)
may elect, at its sole cost and expense, to cure or remedy such Environmental
Conditions to Buyer’s reasonable satisfaction on or before Closing or (ii) may
elect not to cure or remedy such Environmental Conditions, and shall give
written notice of its election to Buyer within twenty (20) days after Buyer’s
notice of Environmental Conditions. Within twenty (20) days of Buyer’s receipt
of Seller’s notice that Seller has elected not to cure or remedy any
Environmental Conditions, Buyer may elect to (i) waive such Environmental
Conditions and close or (ii) elect to terminate this Agreement. If Seller fails
to timely give notice of its election as herein provided, Seller shall be deemed
to have elected not to cure or remedy the Environmental Conditions, whereupon
Buyer

30

--------------------------------------------------------------------------------



may elect to waive such Environmental Conditions and close or terminate this
Agreement as provided in the immediately preceding sentence.
8.9.    Admission Agreements. Buyer and Seller will enter into an Assignment and
Assumption Agreement in the form attached hereto, pursuant to which Seller will
assign to Buyer, and Buyer will assume all of Seller’s right, title and interest
in and to and obligations arising after the Closing Date under the admissions
agreements with the persons who are residing at the Facility on the Closing Date
(“Assigned Admission Agreements”). Any claims arising under the Assigned
Admission Agreements prior to the Effective Date shall be and remain the
liability and obligation of Seller as provided in Sections 1.3.2 and 11.2.
ARTICLE 9.    OBLIGATIONS OF SELLER AT CLOSING
At Closing, Seller shall deliver or cause to be delivered to Buyer the following
in form and substance reasonably satisfactory to Buyer:
9.1.    Performance of Covenants. Seller shall have performed the covenants and
obligations required of Seller by this Agreement in all material respects
9.2.    Documents Relating to Title. Seller shall execute, acknowledge, deliver
and cause to be executed, acknowledged and delivered to Buyer:
(4)    A general warranty deed, duly executed and acknowledged by Seller, in
recordable form conveying fee simple title to the Real Estate to Buyer free and
clear of all liens, claims and encumbrances made, created or suffered by Seller
or those claiming by, through or under Seller, except for Permitted Exceptions.
(5)    A Bill of Sale and Assignment Agreement, in form and substance
satisfactory to Buyer, warranting and conveying to Buyer good, valid and
marketable title to all Assets, free and clear of all liens, mortgages, pledges,
encumbrances, security interests, covenants, easements, rights of way, equities,
options, rights of first refusal restrictions, special tax or governmental
assessments, defects in title, encroachments and other burdens, except for those
expressly acceptable to Buyer.
(6)    Certificates of title to all vehicles that constitute Assets endorsed by
Seller together with completed originals of any forms required by all applicable
states to transfer the same, free and clear of all liens, except for those
acceptable to Buyer.
(7)    Assignment of Admission Agreements, in the form and substance
satisfactory to Buyer.
9.3.    Possession. Seller shall deliver to Buyer full possession and control of
the Facility and Assets, free and clear of all liens, mortgages, pledges,
security interests, restrictions,

31

--------------------------------------------------------------------------------



encumbrances and burdens of any kind whatsoever, including, without limitation,
limitations on use and rights of reclamation by donees.
9.4.    Corporate Good Standing and Resolutions. Seller shall deliver to Buyer
certificates of good standing from the Secretary of State of its state of
organization, and from the State of West Virginia, certified copy of the
Certificate of Formation and other governing documentation of Seller (all dated
the most recent practical date prior to Closing), certified copies of the
resolutions of the sole member of Seller authorizing the execution, delivery and
consummation of this Agreement and the execution, delivery and consummation of
all other agreements and documents executed in connection herewith.
9.5.    Closing Certificate. Seller shall deliver to Buyer certificates of
officers of Seller, dated as of Closing, certifying that: (1) each covenant and
obligation of Seller has been complied with by Seller; and (2) each
representation and warranty of Seller is true and correct at Closing as if made
on and as of Closing.
9.6.    Taxes and Other Payments. Seller shall deliver to Buyer:
(1)    A certificate of non-foreign status signed by the appropriate party and
sufficient in form and substance to relieve Buyer of all withholding obligations
under Section 1445 of the Code. In the event that Seller cannot furnish such a
certificate or Buyer is not entitled to rely upon such a certificate under the
provisions of Section 1445 and the regulations thereunder, Seller shall take
and/or permit Buyer or Buyer’s nominee to take any and all steps necessary to
allow Buyer or Buyer’s nominee to satisfy the requirements of Section 1445.
(2)    Executed releases of all mortgages, security interests, liens, pledges,
restrictions or other encumbrances on or applicable to the Assets, other than
the Permitted Exceptions.
9.7    Closing Statement. The parties shall execute a mutually agreeable form of
Closing Statement as of the Closing Date of this transaction.
ARTICLE 10.    OBLIGATIONS OF BUYER AT CLOSING
At Closing, Buyer shall deliver or cause to be delivered to Seller the following
in a form and substance reasonably satisfactory to Seller:
10.1.    Performance of Covenants. Seller shall have performed the covenants and
obligations required of Buyer by this Agreement in all material respects.
10.2.    Purchase Price. Buyer shall pay to Seller the Purchase Price upon the
terms specified in Section 2.1 hereof.

32

--------------------------------------------------------------------------------



10.3.    Certificate of Existence and Resolutions. Buyer shall deliver to Seller
a certificate of existence from the Secretary of State of West Virginia, dated
the most recent practical date prior to Closing, together with a certified copy
of the resolutions of Buyer approving this Agreement and the consummation of the
transactions intended hereby.
10.4.    Closing Certificate. Buyer shall deliver to Seller a certificate of
officers of Buyer, dated as of Closing, certifying that: (1) each covenant and
obligation of Buyer has been complied with by Buyer; and (2) each representation
and warranty of Buyer is true and correct at Closing as if made on and as of
Closing.
10.5.    Assumption of Liabilities. Buyer shall covenant to perform and comply
with all of the Assumed Liabilities, subject to the provisions of this
Agreement, from and after Closing.
10.6.    Use of Name. From and after Closing, Buyer shall discontinue all use of
the name “Diversicare” and any related marks or derivatives thereof in
connection with the operation of the Facility; provided, however, that Buyer
will be permitted to use such names and marks on existing signage and office
supplies at the Facility for a period not to exceed thirty (30) days.
ARTICLE 11.    SURVIVAL OF PROVISIONS AND INDEMNIFICATION
11.1.    Survival. The covenants, obligations, representations and warranties of
Buyer and Seller contained in this Agreement, or in any certificate or document
delivered pursuant to this Agreement, shall be deemed to be material and to have
been relied upon by the parties hereto notwithstanding any investigation prior
to Closing, and shall survive Closing for a period of two (2) years (except as
provided in Section 5.3(3) above) and shall not be merged into any documents
delivered in connection with Closing.
11.2.    Indemnification by Seller. Subject to Section 11.4, Seller shall
promptly indemnify, defend, and hold harmless Buyer, the directors, officers,
shareholders, employees and agents of Buyer, and the Assets against any and all
losses, costs, and expenses (including reasonable costs of investigation, court
costs and legal fees) and other damages resulting from: (1) any breach by Seller
of any of the covenants, obligations, representations or warranties or breach or
untruth of any representation, warranty, fact or conclusion contained in this
Agreement or any certificate or document of Seller delivered pursuant to this
Agreement; (2) any liability of Seller not expressly assumed by Buyer pursuant
to Section 1.3 hereof; (3) the determination by Medicare, Medicaid, any fiscal
intermediary, or any federal or state governmental authority that any amounts
paid to Seller by Medicare, Medicaid, any fiscal intermediary, or any federal or
state governmental authority for any services provided by the Facility prior to
the Effective Date resulted in an overpayment or other determination by
Medicare, Medicaid, any fiscal intermediary, or any federal or state
governmental authority that funds previously paid by Medicare, Medicaid, any
fiscal intermediary, or any federal or state governmental authority to Seller
must be repaid, which determination results

33

--------------------------------------------------------------------------------



in (i) an offset against amounts owed to Buyer, or (ii) any penalty, sanction or
repayment obligations being assessed against Buyer and (4) any claim (whether or
not disclosed herein) that is brought or asserted by any third party(s) against
Buyer arising out of the ownership, licensing, operation, or conduct of the
Facility or Assets or the conduct of any of Seller’s employees, agents or
independent contractors, relating to all periods of time prior to and through
Closing.
11.3.    Indemnification by Buyer. Subject to Section 11.4, Buyer shall promptly
indemnify, defend, and hold Seller harmless against any and all losses, costs,
and expenses (including reasonable cost of investigation, court costs and legal
fees) and other damages resulting from: (1) any breach by Buyer of any of its
covenants, obligations, representations or warranties or breach or untruth of
any representation, warranty, fact or conclusion contained in this Agreement or
any certificate or document of Buyer delivered pursuant to this Agreement; (2)
any claim which is brought or asserted by any third party(s) against Seller for
failure to pay or perform any of the Assumed Liabilities; and (3) subject to the
other provisions of this Agreement, any claim that is brought or asserted by any
third party(s) against Seller arising out of or relating to the ownership,
licensing, operation or conduct of the Facility or Assets or the conduct of any
of Buyer’s employees, agents or independent contractors, relating to all periods
of time subsequent to Closing.
11.4.    Procedure for Indemnification.
(3)    Notice. Within thirty (30) days after receipt of written or actual notice
of any action or claim (the “Claim”) as to which it asserts a right to
indemnification, the party seeking indemnification hereunder (the “Indemnitee”)
shall give written notice thereof (the “Notice”) to the person from whom
indemnification is sought (the “Indemnitor”), provided that the failure of the
Indemnitee to give the Indemnitor notice within the specified number of days
shall not relieve the Indemnitor of any of its obligations hereunder, but may
create a cause of action for breach for damages directly attributable to such
delay.
(4)    Third Party Claims.
(a)    If any claim for indemnification by Indemnitee arises out of a Claim by a
person other than Indemnitee, the Indemnitor shall be entitled to assume the
defense thereof, by written notice to the Indemnitee within fifteen (15) days
after receipt of the Notice. Indemnitor shall thereupon undertake to take all
steps or proceedings to defeat or compromise any such Claim, including retaining
counsel reasonably satisfactory to the Indemnitee. Except as otherwise provided
herein, all costs, fees and expenses with respect to any such Claim shall be
borne by Indemnitor. If the Indemnitor assumes the defense of a Claim, it shall
not settle such Claim unless such settlement includes as an unconditional term
thereof a release by the claimant of the Indemnitee, reasonably satisfactory to
the Indemnitee and except that Indemnitor shall not, without the prior written
consent of Indemnitee, directly or indirectly require Indemnitee to take or
refrain from taking any action,

34

--------------------------------------------------------------------------------



or make any public statement, or consent to any settlement, which it reasonably
considers to be against its interest. Indemnitee shall have the right to
participate at its own expense, in such proceedings, but control of such
proceedings shall remain exclusively with Indemnitor.
(b)    If the Indemnitor shall fail to notify the Indemnitee of its desire to
assume the defense of any such claim or action within the prescribed period of
time, then the Indemnitee may assume such defense in such manner as it may deem
appropriate, and the Indemnitor shall be bound by any determinations made or any
settlements thereof effected by the Indemnitee. The Indemnitor shall be
permitted, at its own expense, to join in such defense and to employ its own
counsel but control of such proceedings shall remain exclusively with
Indemnitee.
(c)    Indemnitor and Indemnitee agree to make available to each other, their
counsel and other representatives, all information and documents reasonably
available to them reasonably requested by the other which relate to any such
claim or action, and to render to each other such reasonable assistance as may
be reasonably requested in order to insure the proper and adequate defense of
such claim or action, but any costs or expenses related thereto shall be borne
by Indemnitor; and provided that any failure (after written notice with
specificity and an opportunity to cure) shall not relieve the Indemnitor of any
of its obligations hereunder but may create a cause of action for breach for
damages directly attributable to such failure.
(5)    Straddle Resident Claims. Any claim by a resident relating to
professional negligence or similar matters involving a resident of either
Facility served both prior to and subsequent to the Closing Date will be the
responsibility of either Buyer or Seller in accordance with the following
guidelines: (a) if it is a claim in which the incident giving rise to liability
arose prior to the Closing Date, Seller shall be obligated for such claim and
shall pay the defense expenses and damages assessed; (b) if it is a claim in
which the incident giving rise to liability arose subsequent to the Closing
Date, then Buyer shall be obligated for such claim and shall pay the defense
expenses and damages assessed; and (c) in the event that it is not clear whether
or not the incident giving rise to liability occurred prior to or subsequent to
the Closing Date, then Seller and Buyer will jointly defend the case and each
will fully cooperate with the other in such defense. In the event of any joint
defense hereunder, the parties will (x) attempt in good faith to agree upon a
single counsel to represent both parties in the defense of such claim, and (y)
share equally in all costs incurred and damages assessed against the parties in
connection with such claim. Once the case is resolved, if Seller and Buyer
cannot agree to the allocation of both liability and expenses, then the issue
shall be submitted to binding arbitration in accordance with the rules and
procedures of the American Health Lawyers Association.
(6)    Payment of Claims. Amounts payable by the Indemnitor to the Indemnitee
shall be payable by the Indemnitor as incurred by the Indemnitee. In the event
Indemnitor fails to pay, timely and fully, any such amounts, Indemnitee may pay
such Claim. In such event, the

35

--------------------------------------------------------------------------------



Indemnitee may recover from the Indemnitor, in an addition to the amount so
paid, reasonable attorneys’ fees in connection with the enforcement of any
payment due hereunder.
(7)    Limitations on Indemnification. No Indemnitor shall have any liability
for any Claims hereunder until the total of all Claims against such Indemnitor
(Claims incurred by Sterling pursuant to the Operations Transfer Agreement shall
count towards total Claims incurred by Seller for purposes of the subsection,
and Claims incurred by Buyer under the Operations Transfer Agreement shall count
towards total Claims incurred by Buyer for purposes of the subsection) exceeds
Fifty Thousand Dollars ($50,000.00) (the “Threshold”) after which Indemnitor
shall be liable for Claims above said Threshold. No claim for indemnification
may be asserted hereunder unless the party seeking indemnification gives the
other party notice of such claim on or before the second anniversary of the
Closing Date. The total aggregate amount of claims to which any Indemnitor shall
be subject hereunder shall be capped at Seven Million Dollars ($7,000,000.00);
provided, however, that for purposes of calculating the aggregate Claims against
Buyer, claims against American Health Care Management, LLC, an affiliate of
Buyer, under the Operations Transfer Agreement shall be included, and for the
purposes of calculating the aggregate Claims against Seller, claims against
Sterling under the Operations Transfer Agreement shall be included.
Notwithstanding the foregoing, the Threshold and maximum liability amounts shall
not apply to claims against Seller for fraud or arising from any cost reports
filed by Seller, which shall be and remain the obligation of Seller from first
dollar and without limitation.
(8)    Damages. Neither party, nor any of its affiliates, shall have any
liability hereunder for consequential, incidental, special or punitive damages.
(9)    Exclusive Remedy. The sole and exclusive remedy for any damages incurred
by either party as a result of any breach of the representations, warranties,
covenants and agreements of the other party contained in this Agreement shall be
the remedies contained in this Article 11.
ARTICLE 12.    MISCELLANEOUS
12.1.    Assignment. Except as otherwise provided below, neither Seller nor
Buyer may assign any rights or delegate any obligations under this Agreement
without the prior written consent of the other party, and any prohibited
assignment or delegation will be null and void. Notwithstanding the foregoing,
Buyer may assign its rights to one or more affiliates so long as Buyer remains
obligated hereunder. This Agreement shall be binding upon and shall inure to the
exclusive benefit of the parties hereto and their respective permitted heirs,
legal representatives, successors and assigns.
12.2.    Other Expenses. Except as otherwise provided in this Agreement, Seller
shall pay all of its expenses in connection with the negotiation, execution, and
implementation of the transactions contemplated by this Agreement and Buyer
shall pay all of its expenses in connection

36

--------------------------------------------------------------------------------



with the negotiation, execution, and implementation of the transactions
contemplated by this Agreement. Seller will pay any applicable real estate
documentary or transfer taxes for the recording of Buyer’s deed to the Real
Estate. All costs associated with any real property surveys, environmental
reports, title insurance or document recording fees incurred in connection with
the transactions contemplated within this Agreement shall be borne solely by
Buyer and paid by Closing. Real estate and personal property taxes and
assessments (“Taxes”) imposed by any governmental authority with respect to the
Real Estate and Seller’s personal property of the relevant tax year in which the
Closing occurs and that are not yet due and payable shall be prorated as of the
Closing Date based upon the most recent ascertainable assessed values and tax
rates. Seller shall receive a credit for any Taxes already paid by Seller and
applicable to any period after the Closing Date. Seller shall pay any unpaid
Taxes for tax years prior to the relevant tax year in which Closing occurs. All
other costs incurred in connection with the transactions contemplated within
this Agreement shall be prorated at Closing.
12.3.    Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given: (1) if delivered
personally or sent by facsimile, on the date received; (2) if delivered by
overnight courier, on the day after mailing; and (3) if mailed, five (5) days
after mailing with postage prepaid. Any such notice shall be sent as follows:
To Seller:


c/o Diversicare Healthcare Services, Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attn: President
(615) 771-7409 (fax)


with a copy to:


Harwell Howard Hyne Gabbert & Manner, P.C.
333 Commerce Street, Suite 1500
Nashville, Tennessee 37201
Attn: Michael R. Hill
(615) 251-1059 (fax)


To Buyer:


240 Capitol Street, #500
Charleston, WV 25301
(304)344-5853 (fax)



37

--------------------------------------------------------------------------------



with a copy to:


Mark A. Ferguson
Sprouse & Ferguson, PLLC
230 Capitol Street, Suite 300
Charleston, WV 25301


12.4.    Confidentiality; Public Announcements. All parties agree to maintain
the confidentiality of the existence of this Agreement and the transactions
contemplated hereunder, unless disclosure is required by law, except for
regulatory filings and except that Buyer shall be entitled to disclose the terms
of this Agreement to its attorneys, accountants, financing sources, third party
agents, investors, and other advisors, provided, such persons agree to keep the
terms of this Agreement confidential. Except as otherwise required by law, all
public announcements prior to and on the Closing Date relating to this Agreement
or the transactions contemplated hereby, including announcements to employees,
will be made only as may be agreed upon jointly by the parties.
12.5.    Guaranty. All of the obligations of either Buyer or Seller under this
Agreement shall be guaranteed by their respective affiliates, as set forth
pursuant to the terms of those certain Guaranty Agreements, in form and
substance satisfactory to each of Buyer and Seller.
12.6.    Controlling Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of West Virginia without
regard to its choice or conflicts of law provisions. Seller and Buyer hereby
consent to the jurisdiction of courts located in Charleston, West Virginia, for
the resolution of any disputes arising under this Agreement for which a dispute
resolution mechanism has not been specified herein.
12.7.    Headings. Table of contents and Section headings in this Agreement are
for convenience of reference only and shall not be considered or referred to in
resolving questions of interpretation.
12.8.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.
12.9.    Waiver. Neither the failure nor any delay on the part of any party
hereto in exercising any rights, power or remedy hereunder shall operate as a
waiver thereof, or of any other right, power or remedy; nor shall any single or
partial exercise of any right, power or remedy preclude any further or other
exercise thereof, or the exercise of any other right, power or remedy. No waiver
of any of the provisions of this Agreement shall be valid unless it is in
writing and signed by the party against which it is sought to be enforced.

38

--------------------------------------------------------------------------------



12.10.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.
12.11.    Interpretation; Knowledge. All pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or entity, or the context, may require. Further,
it is acknowledged by the parties that this Agreement has undergone several
drafts with the negotiated suggestions of both; and, therefore, no presumptions
shall arise favoring either party by virtue of the authorship of any of its
provisions or the changes made through revisions. Whenever in this Agreement the
term “to the knowledge of Seller” or the like is used, Seller shall be deemed to
have the knowledge of Seller’s executive officers, managers and directors.
12.12.    Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire agreement between the parties hereto with regard to the
matters contained herein and it is understood and agreed that all previous
undertakings, negotiations, letters of intent and agreements between the parties
are merged herein. This Agreement may not be modified orally, but only by an
agreement in writing signed by Buyer and Seller.
12.13.    Legal Fees and Costs. In the event any party incurs legal expenses to
enforce or interpret any provision of this Agreement, the prevailing party will
be entitled to recover such legal expenses, including, without limitation,
attorney’s fees, costs and necessary disbursements, in addition to any other
relief to which such party shall be entitled.
12.14.    No Third Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the parties hereto. It shall create no rights in any
persons other than as set forth in the immediately preceding sentence.
12.15.    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES
THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.



39

--------------------------------------------------------------------------------



The parties hereto have executed this Agreement as of the date first above
written.
SELLER:


DIVERSICARE ROSE TERRACE, LLC


BY:    DIVERSICARE LEASING CORP., its sole     member




By:/s/James R. McKnight, Jr.            


Title:    EVP & CFO                






BUYER:


ROSE TERRACE ACQ., LLC


By:    WINEBERRY, LLC, Manager




By:/s/John R. Elliott                
Manager





[Signature Page to Asset Purchase Agreement]